EXAMINER’S COMMENT
Election/Restrictions
The restriction requirement between species, as set forth in the Office action mailed on December 28, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 28, 2020 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7 and 15-17, US 4,068,964 (Stoker) discloses a method of fillet welding comprising overlaying scheduled welding locations of a first steel sheet (5) and a second steel sheet (1; see Figure 8),
the method comprising the steps of:

forming a fillet weld zone (7) by fillet welding so that a weld metal of the fillet weld zone covers an end part of the reinforcing part, an end part of the first steel sheets and the surface of the second steel sheet (see Figure 8).
Stoker fails to disclose the first steel sheet having a tensile strength of 780 MPa or more. The Examiner notes the prior art teaches such a limitation. See, for example, US 9,339,887 (Kinefuchi).
However, Stoker further fails to disclose the arranging of the reinforcing part joined to a surface of the first steel sheet is at the opposite side to a surface which is in contact with the second steel sheet when overlaying the first steel sheet and the second steel sheet, and instead discloses the ends of both the first steel sheet and the reinforcing part being welded to a surface of the second steel sheet. The prior art fails to fairly show or suggest a modification to Stoker such that the arranging of the reinforcing part joined to a surface of the first steel sheet is at the opposite side to a surface which is in contact with the second steel sheet when overlaying the first steel sheet and the second steel sheet. Further, one of ordinary skill in the art would not have been motivated to make such a modification to Stoker, as it would teach away from the intended angle of connection between the first and second plates. A similar structure is disclosed in JP 61038036.
JP 2007-260707 (Shinosawa; the citations of which are taken from Applicant’s supplied translation) discloses a method of fillet welding comprising overlaying scheduled welding locations (56) of a first steel sheet (52) and a second steel sheet (53; see Figures 17A and 17B),

arranging a reinforcing part (54) joined to a surface of the first steel sheet at the opposite side to a surface which is in contact with contacting the second steel sheet when overlaying the first steel sheet and the second steel sheet.
Shinosawa fails to disclose the first steel sheet having a tensile strength of 780 MPa or more. The Examiner notes the prior art teaches such a limitation. See, for example, US 9,339,887 (Kinefuchi).
However, Shinosawa further fails to disclose forming a fillet weld zone by fillet welding so that a weld metal of the fillet weld zone covers an end part of the reinforcing part, an end part of the first steel sheets and the surface of the second steel sheet, and instead discloses, and instead discloses the first steel sheet, second steel sheet, and reinforcing part being connected via resistance welding which connects the parts at an interior from their respective ends (see Figures 17A and 17B, and paragraph [0001]). Shinosawa expressly teaches away from fillet welding in paragraph [0016] in noting such resistance welding decreases costs while possessing the ability to weld plates which cannot be welded conventionally.
Regarding claims 8-14 and 18-20, the claims would be allowed for the same reasons noted above regarding claims 1-7 and 15-17, said claims being in apparatus form instead of method form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        March 23, 2021